Citation Nr: 1232795	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran had active military service from August 14, 1958, to August 11, 1961, from October 31, 1961, to October 16, 1964, and from April 27, 1971, to June 17, 1974.  He died in March 2005.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the claim on appeal. 


FINDINGS OF FACT

1.  At the time of the Veteran's March 2005 death, service connection was not in effect for any disability. 

2.  The Veteran's Certificate of Death reflects that the immediate cause of death was lung cancer.  There were no significant conditions contributing to death. 

3.  The Veteran is not presumed to have been exposed to herbicide agents during service, as the most probative evidence of record establishes that the Veteran did not serve in the Republic of Vietnam and his only foreign service included service in Europe and Korea, not during a period of time during which the Department of Defense (DOD) has confirmed the use of herbicide agents in Korea.  

4.  There is no evidence of record demonstrating that the Veteran's cause of death, his lung cancer, is attributable to service. 




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1133 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Court has issued certain directives pertinent to cases where the issue is service connection for the cause of a Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.   

In regard to her cause of death claim, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Required notice was completed by VCAA letters dated in November 2007 and October 2009. 

Any technical notice deficiency, specifically to include the timing of the October 2009 letter, sent to the appellant after the initial adjudication of her claim in March 2008, was harmless error.  The claim was readjudicated in an April 2010 Statement of the Case (SOC) and November 2010 Supplemental SOC (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, the Veteran's service personnel and treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not identified any relevant post-treatment records.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present appeal, the appellant asserts that the Veteran's in-service exposure to herbicide agents caused his lung cancer, causing his death.  However, the Board, as will be discussed below, finds that the Veteran was not exposed to herbicide agents during service.  The appellant does not content that the Veteran's lung cancer had its onset during his active service and/or that he had relevant symptoms that began in service and continued thereafter.  Thus, there is no indication that the cause of the Veteran's death may be associated with service and a medical opinion is not required.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating the appeal. 

Service Connection for the Cause of the Veteran's Death

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Absent evidence to the contrary, service connection for certain chronic diseases, including malignant tumors, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A.            §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  Id.  

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

With regard to exposure to herbicides outside of the Republic of Vietnam, VA has information regarding Agent Orange use in Korea along the demilitarized zone (DMZ).  Previously, the DOD confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ, although there is no indication that the herbicide was sprayed in the DMZ itself.  On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined by VA and the DOD to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 76 Fed. Reg. 4,245 -4,250 (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202. 

Despite the appellant's contentions, there is no evidence that the Veteran served in the Republic of Vietnam, or in Korea from April 1, 1968, and August 31, 1971.  The appellant asserts that the Veteran was indeed in the Republic of Vietnam.  She submitted a statement in September 2009 wherein she reported that the Veteran would drink and start freaking out thinking that "Charlie" was after him, and one night, even held a knife to her throat, thinking she was "Charlie."  She reported that the Veteran discussed his service in the Republic of Vietnam with her niece, her niece's husband, and her nephew; and described such to include seeing children blowing themselves up, having to blow up a building, and living in the jungle and eating out of cans.  The appellant submitted a photo of service members supposedly in the Republic of Vietnam from the Internet and asserted that the Veteran was in the photo. 

The Veteran's DD-214, his service separation document, for his first period of service, dated from August 1958 to August 1961, indicates that he had 1 year, 11 months, and 21 days of foreign service; but the specific location is not identified.  An additional DD-214, for his second period of service, dated from October 1961 to October 1964, indicates that the Veteran had 1 year, 4 months, and 19 days of foreign service in Europe.  His last DD-214, for his third period of service, dated from April 1971 to June 1974, indicates that the Veteran had 1 year, 1 month, and 4 days of foreign service in Korea.  

Additional service personnel records provide information with which one can track the Veteran's movements during his last period of service, the only period of service during which he could have been assigned to Korea during the specified time frame, April 1, 1968, and August 31, 1971.  In April 1971, he was in Fort Campbell, Kentucky; in July 1971, he was in Fort Polk, Louisiana; in September 1971, he was en route to Korea; in December 1972, he was in Fort Bragg, North Carolina, and in June 1974, he was discharged.  Still additional service personnel records indicate that the Veteran was serving in Europe from January 1959 to January 1961, and from July 1963 to October 1964; and that the was serving in Korea from October 1971 to November 1972.  There are voluminous service personnel records associated with the claims file; there is no indication that there are any missing records.  Careful review of the entire record is silent for any evidence of service in the Republic of Vietnam or in Korea during the specified time frame, April 1, 1968, and August 31, 1971, or exposure to herbicide agents in any other location.  

The Board acknowledges that the appellant is competent to report that she heard the Veteran describe service in the Republic of Vietnam and is competent to report that she recognizes the man in a photo of a group of service members supposedly in the Republic of Vietnam as her spouse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2)  ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  

However, the Board finds that the photo submitted does not place the Veteran in the Republic of Vietnam, as it is an undated photo from the Internet of service members in an area with sandbags and gravel, with a hillside in the background; and does not specifically identify the Veteran or his location.  Further, the Board finds that the appellant's lay statements as to what she heard from the Veteran about his service in the Republic of Vietnam are unfortunately based on an inaccurate premise and thus are of no probative value.  The Board is sympathetic to the appellant and recognizes that she clearly believed the Veteran's description of his service in the Republic of Vietnam.  However, the evidence of record, the voluminous service personnel records detailing the Veteran's whereabouts during service, contradict the notion that he served in the Republic of Vietnam, giving rise to the inaccurate factual premise upon which her lay statements are based.  These service records are more probative and persuasive than the statements submitted by the appellant and/or her recollection of what the Veteran told her.  Her statements are found to be based upon an inaccurate factual premise and not credible.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that he served in the Republic of Vietnam and Korea and was thus exposed to herbicide agents that caused his lung cancer, the case of his death.  She does not assert that the Veteran's lung cancer was caused by any other aspect of service.  She does not assert that his lung cancer was incurred during any period of service or that such was manifest to compensable degree within one year of the date of the Veteran's separation from any period of service.  She does not assert that the Veteran had symptoms of lung cancer during service which continued thereafter.

In light of the evidence, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  The appellant does not assert, and the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for lung cancer, nor is there any evidence that the Veteran's lung cancer was manifest within one year of his separation from any period of service.  There is no probative evidence of record demonstrating that the Veteran was exposed to herbicides by service in the Republic of Vietnam, or in Korea from April 1, 1968, and August 31, 1971.  The appellant does not assert, and there is no indication that the Veteran's lung cancer was related to any other aspect of service.  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth, and it has been unable to identify a basis upon which service connection may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


